 

Exhibit 10.1 

 

REPURCHASE AND FORFEITURE AGREEMENT

 

This REPURCHASE AND FORFEITURE AGREEMENT (this “Agreement”) is made as of May
21, 2015, by and among (i) NeuroMetrix, Inc., a Delaware corporation (the
“Company”), (ii) the parties identified on Exhibit A hereto (the “Investors”).

 

WHEREAS, the Investors hold an aggregate of 3,206.357 shares of the Company’s
Series A-4 Preferred Stock in the amounts identified on Exhibit A (the
“Preferred Stock”);

 

WHEREAS, the Investors are also the holders of certain warrants with an exercise
price of $2.04 per share, which were issued pursuant to a Securities Purchase
Agreement dated as of June 24, 2014 (the “Warrants”) to purchase an aggregate of
3,921,569 shares of Common Stock of the Company, par value $0.0001 per share
(“Common Stock”), in the amounts identified on Exhibit A;

 

WHEREAS, the Company has filed a registration statement on Form S-1 for the
offer and sale of units consisting of Series B Preferred Stock and warrants to
purchase Common Stock of the Company (the “Offering”);

 

WHEREAS, the Investors have indicated an interest in purchasing units in the
Offering, provided that the Company repurchases certain shares of Preferred
Stock in connection with the closing of the Offering; and

 

WHEREAS, in connection with the closing of the Offering, the Company desires to
repurchase from the Investors, and the Investors desire to sell to the Company,
the Preferred Stock (the “Repurchased Shares”) for an aggregate agreed upon
purchase price of $3,206,357 (the “Repurchase Price”) and, in connection with
such transaction, the Investors have agreed to forfeit an aggregate of 1,571,744
of the Warrants identified on Exhibit A.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.Repurchase of the Preferred Stock and Forfeiture of Warrants.

(a) At the closing of the Offering, the Company hereby agrees to repurchase from
the Investors, and the Investors hereby agree to sell, transfer and assign to
the Company, free and clear of any and all Encumbrances (as defined below), the
Repurchased Shares at a price per share equal to $1,000.00, and for an aggregate
purchase price equal to the Repurchase Price. In addition, the Company and the
Investors hereby acknowledge that, on the date hereof, the Investors have
forfeited 1,571,744 Warrants identified on Exhibit A under the caption
“Securities Repurchased and Forfeited in the Transaction”, which shall be null
and void upon the closing of the Offering. The repurchase of the Preferred Stock
and the related forfeiture of the 1,571,744 Warrants are collectively referred
to herein as the “Transaction”. The Transaction shall have no effect on the
remaining Warrants or on any other securities of the Company held by the
Investors, which shall remain outstanding.

 

 

 

  

(b) On or prior to the Closing (as defined below), each Investor hereby agrees
to deliver to the Company:

 

(i) the certificate representing all of the Repurchased Shares;

 

(ii) a duly executed stock assignment in the form attached hereto as Exhibit B-1
and B-2, as applicable; and

 

(iii) certificate(s) representing 1,571,744 Warrants. The Company will, as soon
as practicable following the date hereof, reissue Warrants to the applicable
Investor representing the remainder of the shares of Common Stock underlying
such Warrants.

 

(c) Upon payment of the Repurchase Price, the Preferred Stock shall cease to be
outstanding for any and all purposes, and the Investors shall no longer have any
rights as a holder of the Preferred Stock.

 

(d) The closing of the Transaction (the “Closing”) shall take place at the
offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., on the same date
and immediately following the closing of the Offering.

 

2. Representations and Warranties of Investors. Each Investor hereby represents
and warrants to the Company as follows:

 

(a) Ownership. All of the Repurchased Shares and Warrants are owned of record
and beneficially by each Investor, and each Investor has good and marketable
title to the Repurchased Shares, free and clear of any security interest,
claims, liens, pledges, options, encumbrances, charges, agreements, voting
trusts, proxies or other arrangements or restrictions whatsoever (collectively,
“Encumbrances”), except for such legend and related transfer restrictions as are
required under the Securities Act of 1933, as amended. As of the date hereof,
each Investor will deliver to the Company good and marketable title to the
Repurchased Shares, free and clear of any Encumbrances.

 

(b) Legal Capacity. Each Investor has full legal capacity to enter into and
perform its obligations set forth in this Agreement. This Agreement, when
executed and delivered by each Investor, will constitute the valid and legally
binding obligation of the Investor, enforceable in accordance with its terms
(except as enforceability may be limited by principles of public policy,
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally or general principles of equity (regardless of whether
considered and applied in a proceeding at law or in equity)).

 

(c) Conflicts. The execution, delivery and performance of this Agreement by each
Investor does not, and will not, conflict with or result in a breach of any
agreement, instrument, order, judgment, decree, law or governmental regulation
to which Investor or the Repurchased Shares are subject.

 

(d) Acknowledgment. Each Investor believes that it has received all the
information it considers necessary or appropriate for deciding whether to sell
the Preferred Stock to the Company pursuant to this Agreement. Each Investor has
not been induced to agree to and execute this Agreement by any statement, act or
representation of any kind or character by anyone, except as contained herein.
Each Investor further represents that such Investor has fully reviewed this
Agreement and has full knowledge of its terms, and executes this Agreement of
his or her own choice and free will, after having received (or been given the
opportunity to receive) the advice of his or her attorney(s).

 

 

 

 

3.Miscellaneous.

 

(a) All representations and warranties contained herein or made in writing by
any party in connection herewith will survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby, regardless of
any investigation made by the Company or on its behalf.

 

(b) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving any effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

(c) This Agreement may be executed in one or more counterparts (including
signature pages by means of facsimile, emailed .pdf file or other similar form
of electronic transmission), all of which taken together shall constitute one
and the same instrument.

 

(d) This Agreement contains the entire agreement and understanding among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, whether written or oral, relating to such subject
matter in any way.

 

* * * * *

 

 

 

  

Signature Page to Repurchase and Forfeiture Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Repurchase Agreement
on the date first written above.

  NEUROMETRIX, INC.         By:   /s/ Thomas T. Higgins   Name: Thomas T.
Higgins   Title: Chief Financial Officer

 



  SABBY VOLATILITY WARRANT MASTER FUND, LTD.       By: /s/ Robert Grundstein  
Name:  Robert Grundstein   Title:  COO of Investment Manager

 



  SABBY HEALTHCARE VOLATILITY MASTER FUND, LTD.       By: /s/ Robert Grundstein
  Name: Robert Grundstein   Title:  COO of Investment Manager



 

 

 

 

Exhibit A

Investors

 

Securities Repurchased and Forfeited in Transaction

 

Holder  

Series A-4 Preferred Stock

(to be repurchased)

 

Warrants to Purchase Common Stock

(to be forfeited)

Sabby Volatility Warrant Master Fund, Ltd.   996.943  

488,698

Exercise Price: $2.04

Original Issue Date: 6/26/14

Sabby Healthcare Volatility Master Fund, Ltd.   2,209.414  

1,083,046

Exercise Price: $2.04

Original Issue Date: 6/26/14

Total:   3,206.357   1,571,744

 

Securities to Remain Outstanding Following Transaction

 



Holder  

Warrants to Purchase Common Stock

(to remain outstanding)

Sabby Volatility Warrant Master Fund, Ltd.  

1,079,930

Exercise Price: $2.04

Original Issue Date: 6/26/14

Sabby Healthcare Volatility Master Fund, Ltd.  

1,269,895

Exercise Price: $2.04

Original Issue Date: 6/26/14

Total:   2,349,825

 



 

 

 

Exhibit B-1

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, Sabby Volatility Warrant Master Fund, Ltd. (“Investor”) does
hereby sell, assign and transfer unto NeuroMetrix, Inc., a Delaware corporation
(the “Company”), 996.943 shares of Series A-4 Preferred Stock, $0.001 par value
per share, of the Company, standing in the undersigned’s name on the books of
the Company represented by Stock Certificate No(s) PA40001 provided herewith and
does hereby irrevocably constitute and appoint each officer of the Company
(acting alone or with one or more other such officers) as attorney-in-fact to
transfer the said securities on the books of the Company with full power of
substitution in the premises.

 

  Sabby Volatility Warrant Master Fund, Ltd. Dated: ____________, 2015          
Name:   Title:

 

In Presence of

 

    Witness  

 

 

 

 

Exhibit B-2

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, Sabby Healthcare Volatility Master Fund, Ltd. (“Investor”)
does hereby sell, assign and transfer unto NeuroMetrix, Inc., a Delaware
corporation (the “Company”), 2,209.414 shares of Series A-4 Preferred Stock,
$0.001 par value per share, of the Company, standing in the undersigned’s name
on the books of the Company represented by Stock Certificate No(s) PA40001
provided herewith and does hereby irrevocably constitute and appoint each
officer of the Company (acting alone or with one or more other such officers) as
attorney-in-fact to transfer the said securities on the books of the Company
with full power of substitution in the premises.

  Sabby Healthcare Volatility Master Fund, Ltd. Dated: ____________, 2015      
  Name:   Title:

 

In Presence of

 

    Witness  

 

 

